NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30149

                Plaintiff-Appellee,             D.C. No.
                                                6:18-cr-00007-SEH-1
 v.

JOHN COE RICHARDSON,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                             Submitted June 7, 2019**
                                Portland, Oregon

Before: MURGUIA and HURWITZ, Circuit Judges, and GAITAN,*** District
Judge.

      John Richardson was convicted of two instances of disorderly conduct, one

at a federal courthouse in violation of 41 C.F.R. § 102-74.390 (“Courthouse


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Fernando J. Gaitan, Jr., United States District Judge
for the Western District of Missouri, sitting by designation.
Offense”), and another at a Veterans Affairs hospital in violation of 38 C.F.R. §

1.218(b)(11) (“VA Offense”). He was sentenced to 15 days in jail for the

Courthouse Offense and two years probation for the VA Offense. Richardson

appeals his sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. For the first time on appeal, Richardson argues that district courts in

Montana can never impose a prison sentence for petty offenses like his Courthouse

Offense because the District of Montana’s Local Criminal Rule 58.1 allows all

persons charged with petty offenses the right to settle, rather than defend against,

any such charges by paying a fine. We review any alleged sentencing errors raised

for the first time on appeal for plain error, United States v. Ameline, 409 F.3d 1073,

1078 (9th Cir. 2005) (en banc), and find none. Nothing in the District of Montana’s

local criminal rules supports Richardson’s interpretation, and federal regulations

allow a term of imprisonment of no more than 30 days for disorderly conduct

violations under 41 C.F.R. § 102-74.390. See 41 C.F.R. § 102-74.450.

      2. Richardson also argues the district court denied him due process by

sentencing him to a term of imprisonment after he chose to defend himself, rather

than pay a fine to settle his Federal Offense. Richardson’s argument finds no

support in the record.

      3. Despite conceding below that his VA Offense was a Class B

misdemeanor, Richardson now argues that it is a mere infraction for which the


                                          2
only authorized punishment is a $250 fine. However, because 38 C.F.R. § 1.218(b)

authorizes “a term of imprisonment of not more than six months” for disorderly

conduct at a VA facility, Richardson’s VA Offense is a Class B misdemeanor, not

an infraction. See 18 U.S.C. § 3559(a)(7). “A defendant who has been found guilty

of an offense may be sentenced to a term of probation,” except under

circumstances not present here. 18 U.S.C. § 3561(a).

      AFFIRMED.




                                        3